Citation Nr: 1025821	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin rash, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968, 
to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim sought.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from April 1967 
to May 1968.

2.  The Veteran has not been diagnosed with a skin disorder, to 
include one presumptively related to herbicide exposure.

3.  A skin disorder is not etiologically related to active duty 
service, to include herbicide exposure.


CONCLUSION OF LAW

A skin disorder was not incurred in, or aggravated by, active 
duty service.             38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R.   §§ 3.102, 3.159, 3.303, 
3.307, 3.309(e), 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  This letter also included information pertaining 
to the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations.  
The April 2008 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the January 
2008 letter-which meets the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the VCAA's 
timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records and VA treatment records.  Also of record and considered 
in connection with this matter are various written documents 
provided by the Veteran, and by his representative, on his 
behalf.

The Board further finds that no additional RO action to further 
develop the record on the claim for a skin rash is warranted.  It 
is acknowledged that the Veteran has not been afforded a VA 
examination.  The Board has determined, however, that VA has no 
obligation to provide an examination in this case.  Under the 
VCAA, when the record does not contain sufficient medical 
evidence to make a decision on the claim, VA is obliged to 
provide an examination when: (1) the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability; and (2) the record indicates 
that the disability or signs and symptoms of a current disability 
may be associated with active service. 38 U.S.C.A. § 5103A(d).  
The threshold with respect to the latter is low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, even considering 
this low threshold, the Veteran does not meet either element.  In 
this regard, the Board notes that the record does not contain a 
current diagnosis of any skin disorder or indicate any 
etiological relationship between service and a skin disorder.  
Thus, a VA examination is not in order here.  

The record reflects that Veteran has been receiving Social 
Security disability since July 2005 for chronic obstructive 
pulmonary disorder.  The Social Security Administration (SSA) 
decision and medical records have not been associated with the 
claims file.  However, the Veteran was not awarded SSA benefits 
for a skin disability but rather, for chronic obstructive 
pulmonary disease.  There has been no argument that the SSA 
records are pertinent to the claim being adjudicated in this 
decision as to require that additional adjudication resources be 
expended to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military.  38 U.S.C.A. § 1110;      38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In general, for service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Id. at 495-96.

In this case, the Veteran contends that he has a rash on his 
chest and has experienced an intermittent burning sensation on 
the trunk of his body since returning from Vietnam.  In his 
substantive appeal, the Veteran argued that he was given an 
ointment to apply on area on which he had a skin rash during 
Vietnam.  He states that he went to the infirmary in Na Trang 
when the rash developed.  He contends that his skin disability 
may have been the result of exposure to herbicides, during his 
service in Vietnam.

Service connection for specific diseases, including chloracne and 
porphyria cutanea tarda, may be presumed if a Veteran was exposed 
during service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e).

Veterans who served on active duty in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, are presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R.   § 3.307(a)(6)(iii).  In this case, the Veteran had 
the requisite service in the Republic of Vietnam.  He is 
therefore presumed to have been exposed to an herbicide agent 
during service.

After a thorough review of the record, however, the Board finds 
that the Veteran's skin rash is not etiologically related to 
service.  The pertinent evidence of record includes the Veteran's 
statements and VA treatment records documenting complaints of 
intermittent burning and stinging sensations on the chest and 
back since Vietnam.  During an Agent Orange examination in 
November 2007, no rash was found.  No other clinical evidence 
demonstrates any disability manifested by a skin rash.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, 
where as here, competent evidence does not establish the 
disability for which service connection is sought, there can be 
no valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claim for 
service connection for a skin rash must be denied because the 
first essential criterion for the grant of service connection-
competent evidence of the disability for which service connection 
is sought-is not met.

The Board acknowledges that the Veteran has also reported an 
intermittent burning and stinging sensation on the trunk of his 
body since Vietnam, occurring during hot weather.  The Veteran is 
competent to report on his observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Further regarding the question of diagnosis, in Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit 
determined that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau are for 
application. Accordingly, the lay statements do not here serve to 
establish any diagnosis and, as stated above, the claim must be 
denied. As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

As there is no medical diagnosis of record, to include for any 
skin disorder presumed to be related to herbicide exposure, 
presumptive service connection also cannot be granted here.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In sum, The Veteran's claim for service connection for a skin 
rash is denied.  In reaching this decision the Board considered 
the doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the Veteran's claim, however, the doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a skin rash, to include as 
secondary to herbicide exposure, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


